Citation Nr: 1014481	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son





ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1951 to 
March 1973.  He died in August 2004.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied entitlement to service connection 
for the cause of the Veteran's death and denied the 
appellant's entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a September 2008 RO (Travel Board) 
hearing.  A copy of that hearing transcript is associated 
with the claims file.

A July 2009 Board decision denied the appellant's DIC claim 
and remanded the service connection claim for the Veteran's 
cause of death for additional development and adjudication.

In December 2009, subsequent to the issuance of the November 
2009 supplemental statement of the case (SSOC), the appellant 
submitted additional evidence that is pertinent to this 
appeal.  This evidence was not accompanied by an evidence 
waiver.  However, this newly submitted evidence is 
duplicative of evidence already contained in the claims file.  
An additional remand to allow the agency of original 
jurisdiction to first consider this evidence is therefore 
unnecessary and would only serve to further delay appellant's 
claim.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was metastatic 
bronchiogenic carcinoma and the underlying causes of death 
were metastatic adenocarcinoma of the prostrate and coronary 
artery disease.

2.  At the time of the Veteran's death, service connection 
had been awarded for residuals of a posterior lip of the 
right ascetabulum fracture, a laceration scar to the forehead 
and bilateral hearing loss.

3.  The Veteran did not step foot in Vietnam and exposure to 
herbicides during the Veteran's service has not been 
demonstrated.

4.  The competent evidence of record shows that a 
respiratory, prostate or cardiovascular condition was not 
present in service, was not present at discharge from 
service, had not been continuous since discharge from 
service, did not manifest to a compensable degree within one 
year of service separation and that there was no nexus 
between these conditions and service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312, 3.313 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant was provided with an October 2004 letter in 
which the RO notified her of what evidence was required to 
substantiate her DIC claim.  This letter informed her of what 
evidence VA would obtain, what evidence she was expected to 
provide, and of what assistance the VA could provide the 
appellant in obtaining this evidence.  Finally, this letter 
notified the appellant that she should submit any relevant 
evidence in her possession.  This letter provided proper pre-
adjudication notice in accordance with Pelegrini.

The Veteran's status as a veteran has been substantiated.  
The second and third elements of Dingess notice were provided 
in the October 2004 letter.  The appellant has not been 
provided notice regarding the remaining elements of proper 
Dingess notice.

The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 
supra.  As the appellant's claim is being denied, and no 
rating or effective date is therefore being assigned, she has 
suffered no prejudice from the deficiency with regard to 
these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).
The May 2008 letter informed the appellant of what evidence 
was needed to substantiate the claim for service connection 
for the cause of the Veteran's death, including how to 
establish entitlement based on conditions not yet service 
connected.  This letter also informed the appellant of what 
conditions the Veteran was service-connected for at the time 
of his death.  The timing deficiency with regard to this May 
2008 letter was cured by the readjudication of the 
appellant's claim in a November 2009 supplemental statement 
of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the 
development of her claim.  The Veteran's service treatment 
records, service personnel records and VA treatment records 
have been obtained.

A VA opinion has not been obtained with regard to the 
Veteran's cause of death.  As detailed below, the evidentiary 
record is negative for an in-service injury or disease, 
chronic symptoms in service or continuous symptoms after 
service.  Such an opinion is not necessary to decide this 
claim as there is no in-service injury or disease to which an 
opinion could relate the conditions to service, and there is 
no factual basis of chronic symptoms in service or continuous 
symptoms after service to support such an opinion.  Any such 
opinion requested on the facts in this case would be merely 
speculative and so would not aid in substantiating the claim 
for service connection for the Veteran's death.

The Board's July 2009 remand instructed the Appeals 
Management Center (AMC) to send a copy of the Veteran's 
personnel file to the United States Army and Joint Services 
Records Research Center (JSRRC) and that they provide any 
information that might corroborate the Veteran's physical 
presence in Vietnam or the appellant's assertion that he was 
exposed to Agent Orange during his service in Thailand.  An 
October 2009 response indicates that the JSRRC could not 
document or verify that the Veteran was exposed to herbicides 
in Vietnam.  An undated Veterans Benefit Administration (VBA) 
Memorandum provided further detail regarding herbicide 
exposure in Thailand.  There has therefore been substantial 
compliance with the terms of the Board's July 2009 remand.

As the appellant has indicated that there is no outstanding 
evidence to be obtained, the Board will proceed with the 
consideration of her claim.

Legal Criteria

DIC is paid to a surviving spouse of a qualifying veteran who 
died from a service- connected disability.  38 U.S.C.A. 
§ 1310; See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of a veteran was the result of active service, the laws 
and regulations pertaining to basic service connection apply.  
38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement 
for service connection, evidence of a current disability, 
will always have been met (the current disability being the 
condition that caused the veteran to die).  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption 
requires that the veteran actually stepped foot on land in 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-
97.

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Cause of Death Service Connection Claim

The appellant contends that service connection for the 
Veteran's cause of death is warranted as he was exposed to 
herbicides in Thailand and that he may have served in 
Vietnam.  This purported exposure in Thailand occurred while 
he was repairing airplanes that had flown in Vietnam.

The Veteran died in August 2004.  The death certificate 
states that his immediate cause of death was metastatic 
bronchiogenic carcinoma and the underlying causes of death 
were metastatic adenocarcinoma of the prostrate and coronary 
artery disease.

At the time of the Veteran's death, service connection had 
been established for the residuals of a fracture of the 
posterior lip of the right ascetabulum, rated 10 percent 
disabling; a laceration scar of the forehead, rated 
noncompensable; and bilateral hearing loss, rated 
noncompensable.  The appellant does not contend that these 
disabilities contributed to the Veteran's death, and there is 
no evidence to suggest that they contributed to the cause of 
the Veteran's death. 

The November 1951 entrance examination and January 1973 
discharge examinations were negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for symptoms, treatments or diagnoses of any 
respiratory condition, prostrate condition or coronary artery 
disease.

Service personnel records indicate that the Veteran served as 
an aircraft maintenance technician in Thailand beginning in 
January 1971.  His Uniform Military Personnel Record 
indicated that he had performed temporary duty in Thailand 
beginning on May 14, 1972.  A Citation to accompany the 
Veteran's award of the Bronze Star medal indicated that he 
had served from May 14, 1972 to November 7, 1972 at Takhli 
Royal Thai Air Force Base (RTAFB) in Thailand.  

The Veteran's DD-214 for his October 1967 to December 1972 
period of service noted service in Indochina.  His DD-214 for 
his December 1972 to March 1973 period of service noted no 
service Indochina, Korea or Vietnam.

A May 1973 VA examination was negative for any 
cardiovascular, respiratory or genitourinary system 
abnormalities.

A March 2004 VA treatment note indicated that the Veteran had 
been diagnosed with a benign localized hyperplasia of the 
prostrate and lung cancer.

A March 2005 Personnel Information Exchange System (PIES) 
response indicated that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.

A formal finding of unavailability of hazardous duty or 
imminent fire pay records was made in a January 2008 
Memorandum.  A request for these records had been made 
through PIES and had subsequently been forwarded to the 
Defense Finance and Accounting Service (DFAS) in Denver, 
Colorado.  A November 2007 response from DFAS indicated that 
they were unable to locate any such records.

Two August 2008 letters from the Veteran's friends described 
the deterioration of his health.

In a September 2008 hearing, the appellant testified that she 
had married the Veteran in 1983 after his discharge from 
service.  She stated that the Veteran had started receiving 
treatment from the VA two or three years before he died and 
that he had not received treatment from any private 
physicians while they were married.  He also may have been 
diagnosed with cancer in 1983.  His physical condition and 
quality of life had significantly deteriorated prior to his 
death.  He did not speak of his service other than to discuss 
the planes he worked on and she did not know if he was ever 
stationed in Vietnam.  The Veteran's son also testified that 
his father did not talk about his physical condition and 
"kept everything inside."

An October 2009 U.S. Armed Services Center for Unit Records 
Research (CURR), now the JSRRC, indicated that a review of 
historical records did not document the spraying, testing, 
transporting, storage or usage of herbicides at the Korat 
RTAFB in Thailand or that unit members were exposed to Agent 
Orange.  Herbicides had been sprayed in 1964 in an isolated 
coastal area in Pranburi, Thailand, but this location was not 
near any U.S. military installation or RTAFB.  A review of 
the Department of Defense (DoD) listing of herbicide spray 
areas and test sites outside of the Republic of Vietnam did 
not list Korat as a location.  The Veteran's purported 
exposure to Agent Orange while serving in Thailand therefore 
could not be verified.  At this juncture, the Board 
acknowledges that the records show that the Veteran was 
stationed at Takhli RTAFB and not Korat RTAFB, but as the 
only confirmed usage was at Pranburi, Thailand, the 
conclusion of this report is unchanged. 

An undated Memorandum from the VBA regarding herbicide use in 
Thailand during the Vietnam era was also submitted.  A review 
of the DoD list of herbicide use and testing sites outside of 
Vietnam indicates that limited testing of tactical herbicides 
was conducted in Thailand between April and September 1964.  
This testing occurred near Pranburi, Thailand and that only 
10 Americans from Fort Detrick conducted this spray 
operations and subsequent research.  Tactical herbicides such 
as Agent Orange were used and stored in Vietnam and the U.S. 
Air Force stated that there were no records of tactical 
herbicide storage or use in Thailand other than the 1964 
Pranburi testing.

This Memorandum further stated that tactical herbicides were 
aerially applied in Vietnam using UC-123 aircraft or by 
helicopters under the control of the U.S. Army Chemical 
Corps.  High altitude jet aircraft stationed in Thailand 
generally flew far above the low and slow flying UC-123 
aircraft that sprayed tactical herbicides over Vietnam and 
there were no studies that VBA was aware of which showed 
harmful health effects for any secondary or remote herbicide 
contact (i.e., exposure based on servicing or working on 
aircraft that flew bombing missions over Vietnam) which may 
have occurred.

Presumptive service connection for the Veteran's cause of 
death would be awarded if the evidentiary record established 
that he was exposed to herbicides while outside of Vietnam or 
that he served in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The 
evidentiary record is negative for such evidence.  His 
personnel records establish that he served in Thailand and 
were negative for Vietnam service.  Subsequent searches of 
the JSRRC and DFAS records were also negative for such 
Vietnam service.  His service personnel records also 
establish that he began serving in Thailand six days after 
the newly submitted May 8, 1972 temporary duty order 
transferring him to a "secret" location.  Although the 
appellant's representative has argued that the Veteran's 
award of a Vietnam Service Medal (VSM) established his in-
county service, the Board notes that this medal was also 
awarded for service in Thailand, Laos, or Cambodia.  See 
Exec. Order No. 11231, 30 Fed. Reg. 8665 (July 9, 1965).  

An undated VBA Memorandum also detailed the extremely limited 
use of herbicides in Thailand.  This limited use occurred 
well before the Veteran arrived in Thailand, and was not in 
the vicinity of Takhli RTAFB or any other American or RTAFB.  
It further noted that actual exposure to herbicides while 
servicing aircraft in Thailand was highly unlikely.  The 
information contained in this memorandum was confirmed by the 
October 2009 report from CURR.  Presumptive service 
connection for the Veteran's cause of death based upon 
exposure to herbicides is therefore not warranted.

Direct service connection for the Veteran's cause of death is 
also not warranted.  Both the Veteran's January 1973 
discharge examination and his May 1973 VA examination were 
negative for any relevant abnormalities.  The first clinical 
evidence of a respiratory or prostate condition was in a 
February 2004 VA treatment note, more than 30 years after the 
Veteran's service.  Although the appellant has suggested that 
the Veteran may have been treated for cancer in the 1980s, 
this would be many years after discharge from service.  She 
has not alleged a continuity of symptomatology, and she has 
stated that the only medical treatment the Veteran received 
during their marriage was at the VA.  No competent medical 
opinion has been submitted suggesting a nexus between the 
Veteran's cause of death and his service.

The appellant is not competent to opine as to the etiology of 
the Veteran's respiratory, prostate and cardiovascular 
conditions.  While a layperson can provide evidence as to 
some questions of etiology or diagnosis, the question of a 
medical relationship between the causes of the Veteran's 
death and service, which would require more than direct 
observation to resolve, is not in the category of questions 
that lend themselves to resolution by lay observation.  Cf. 
Jandreau and Barr, both supra; Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition 
capable of lay diagnosis).  Thus, the appellant is not 
competent to opine on this question, and her statements 
asserting a relationship between these conditions and the 
Veteran's service are not probative as to this question.

As the competent evidence is against a link between the 
Veteran's respiratory, prostate and cardiovascular conditions 
and a disease or injury in service, the weight of the 
evidence is against the claim for service connection for the 
cause of the Veteran's death.  Reasonable doubt does not 
arise and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


